            Case 1:20-cr-00557-AT Document 36 Filed 09/13/21 Page 1 of 1




                                  PARKER AND CARMODY, LLP
                                         ATTORNEYS AT LAW                                     9/13/2021
                                         30 EAST 33RD STREET
                                              6TH FLOOR
                                         NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                            TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                             FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                         DanielParker@aol.com




                                                       September 10, 2021
Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                  Re: United States v. Alvin Forde
                                          20 Cr 557 (AT)

Dear Judge Torres:

       I write requesting that the Court adjourn the conference scheduled for Monday,
September 20, 2021 for 30 days. I have spoken with AUSA Mitzi Steiner and the Government
does not object to this request.

         Mr. Forde was arraigned in mid-August in New York State Supreme Court on an
indictment for which he was arrested prior to his being “writted” into the District on this case.
Issues have arisen with respect to how his jail time is being calculated. In order to clarify that
issue and prior to his deciding whether to plead guilty or go to trial, he has requested that the
“jail time credit” issue be ironed out. His attorney in the State court case has been on a six-week
vacation and will be returning on September 22, 2021. I intend to confer with that attorney and
then with Mr. Forde so that Mr. Forde’s concerns can be addressed such that he can then decide
what he would like to do with respect to this case.

        Accordingly, we respectfully request that the Court adjourn the upcoming conference to
either October19th or 20th. I consent to the exclusion of speedy trial time.

       If the foregoing meets with the Court’s approval, then I respectfully request that you “So
Order” this letter. Thank you for your consideration in this matter.
                      GRANTED. The status conference scheduled for September 20, 2021 is ADJOURNED
                      to October 20, 2021, at 2:00 p.m. Time until October 20, 2021 is excluded under the
                      Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice served by
                      excluding such time outweigh the interests of the public and Defendant in a speedy trial
                      in that this will allow for the Defendant to determine unresolved issues with respect to
                      his state court case and facilitate a possible pretrial disposition of this matter.

                      SO ORDERED.

                      Dated: September 13, 2021
                             New York, New York
